Citation Nr: 9924166	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-01 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had verified active military service from March 
1966 to December 1966.  The DD Form 214 also lists 3 years, 7 
months and 16 days of additional service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision in which 
the RO denied service connection for an anxiety disorder.

By rating action of August 1997, the RO denied service 
connection for hearing loss and tinnitus.  The veteran did 
not file a timely Notice of Disagreement (NOD) to the August 
1997 rating decision and those issue are not before the Board 
for appellate consideration at this time.



REMAND

The Board notes that the claims folder documents a diagnosis 
in 1996 of cognitive disorder, not otherwise specified, and 
rule out adjustment disorder with mixed anxiety and depressed 
mood.  The service medical records currently in the claims 
folder are negative for any diagnosis of an acquired 
psychiatric disorder and no physician of record in this case 
has linked any current acquired psychiatric disorder to 
service.

Review of the claims folder, however, reveals that all of the 
veteran's periods of service have not been verified.  As 
noted above, there is a DD Form 214 in the claims folder 
showing service from March 1966 to December 1966, with other 
service of three years, seven months and sixteen days.  In 
the May 1997 rating decision, the RO indicated that a review 
of the veteran's service medical records showed active duty 
prior to March 1966 based on a Navy enlistment physical in 
January 1956 and a Navy release from active duty physical 
conducted in December 1959.

In the August 1997 rating decision which denied service 
connection for hearing loss and tinnitus, the RO again noted 
a request for authorization to verify the veteran's active 
service prior to March 1966.  There is a computer generated 
sheet in the claims folder which appears to confirm that a 
request for verification was initiated, but there is no 
response contained in the claims folder and no verification 
of any active service prior to March 1966.  Thereafter, an 
April 28, 1999, report of contact between the RO and the 
veteran's representative documented a request that the 
veteran verify his dates of active duty service prior to 
March 1966 by presenting a copy of his discharge, if 
possible.

In May 1999, the veteran submitted a copies of a Naval 
entrance certificate dated in January 1959 and Naval 
discharge certificates dated in April 1962 and December 1966.  
There were also letters from his division officer dated in 
November 1959 stating that the veteran had served on the 
U.S.S. Hancock since December 1958, and a thank you letter 
from the U.S. Naval Receiving Station indicating that the 
veteran's active tour of duty was ending in December 1959.

Based on the foregoing, the Board finds sufficient evidence 
in the claims folder that the veteran had active duty prior 
to March 1966.  The service medical records include entries 
dated in the 1950's and may well be complete.  However, 
without verification of all of the veteran's periods of 
active service in the military, the Board is unable to 
proceed with consideration of his claim.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
verify all of the veteran's periods of 
active service.  NPRC should be 
referenced to the materials submitted by 
the veteran which reflect active duty 
service prior to March 1966.  Following 
verification of all periods of active 
service, NPRC should obtain the 
veteran's service medical records for 
any additional verified periods of 
service.  All records should be placed 
in the claims folder.  If the service 
medical records for any additional 
verified period of service are 
irretrievably lost, NPRC should so 
state.  If the above noted service 
medical records are not received and 
there is no explanation from NPRC, the 
RO should follow up to ensure that the 
claims folder is properly documented.  
Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

2.  After the RO has obtained 
verification of all periods of the 
veteran's active military service and the 
associated service medical records for 
those periods and associated them with 
the claims folder, they should proceed to 
undertake any and all indicated 
development for consideration of the 
veteran's claim.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998).

4.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for an acquired psychiatric 
disorder has been presented.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure due process 
of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


